



COURT OF APPEAL FOR ONTARIO

CITATION: Addison Chevrolet Buick GMC Limited v. General
    Motors of Canada Limited, 2016 ONCA 388

DATE: 20160520

DOCKET: C60644

Doherty, Pardu and Benotto JJ.A.

BETWEEN

Addison Chevrolet Buick GMC Limited, Addison on
    Erin Mills Chevrolet Buick GMC Limited, Applewood Holdings Inc., Budds
    Chevrolet Cadillac Buick GMC Limited, City Buick Chevrolet Cadillac GMC Ltd.,
    Courtesy Chevrolet Limited, Frost Chevrolet Buick GMC Cadillac Ltd., Gateway
    Chevrolet Inc., Hogan Chevrolet Buick GMC Limited, Humberview Inc., Leggat
    Chevrolet Buick GMC Ltd., Leggat Chevrolet Cadillac Buick GMC Limited,
    Markville Chevrolet Inc., Roy Foss Motors Ltd., Roy Foss Chevrolet Ltd., Wallace
    Chevrolet Cadillac Buick GMC Ltd. and Wilson Nibblet Motors Limited

Plaintiffs (Appellants)

and

General Motors of Canada Limited,
General
    Motors Company
and
General Motors LLC

Defendants (
Respondents
)

Jonathan C. Lisus and James Renihan, for the appellants

Larry P. Lowenstein, Gillian S.G. Scott, and Geoffrey J.
    Hunnisett, for the respondents

Heard: January 22, 2016

On appeal from the order of Justice S.F. Dunphy of the Superior
    Court of Justice, dated May 28, 2015, with reasons reported at 2015 ONSC 3404,
    [2015] O.J. No. 2743.

COSTS ENDORSEMENT

[1]

On consent, the respondents shall pay costs of the motion before the
    Superior Court fixed in the amount of $30,000 inclusive of disbursements and
    taxes. These costs are in addition to the costs awarded to the appellants in
    the appeal.

Doherty J.A.

G. Pardu J.A.

M.L. Benotto J.A.


